Case:13-29105-EEB Doc#:41 Filed:07/11/19                       Entered:07/11/19 10:43:14 Page1 of 2
(COB Form nopd.jsp #152)(10/11)
                                  UNITED STATES BANKRUPTCY COURT
                                              District of Colorado

Lilian Del Carmen Hernandez                Case Number.: 13−29105−EEB
Debtor(s)                                  Chapter: 7
Debtor SSN/TaxId Nos.:
xxx−xx−3177
Joint Debtor SSN/Tax Id Nos.:




Debtor(s)
aka(s), if any will be listed on the following page

                                     NOTICE OF POSSIBLE DIVIDENDS

It appearing to the Trustee that a dividend to creditors is possible;

Creditors are hereby notified that if they desire to participate in a distribution of assets, they must file a
claim with the court no later than 10/15/19 .

Pursuant to Fed.R.B.P. 3002(c)(1) and (5) a proof of claim shall be filed BY A GOVERNMENTAL
UNIT not later than 180 days after the date of the order for relief .

All claimants who are seeking an administrative claim must obtain a Court Order pursuant to the
Bankruptcy Code.



Proof of Claim Forms should be filed with:
                             Clerk of the Bankruptcy Court
                             U.S. Custom House
                             721 19th Street
                             Denver, Colorado 80202−2508

A Proof of Claim form ("Official Form B 410") can be obtained at the United States Courts Website:
http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx or at any bankruptcy clerk's
office and may be used for filing a claim.

Dated: 7/11/19                                          s/ Dennis W. King
                                                        PO Box 460609
                                                        Aurora, CO 80046−0609
Case:13-29105-EEB Doc#:41 Filed:07/11/19   Entered:07/11/19 10:43:14 Page2 of 2


Aliases Page
Debtor aka(s):
No Aliases for Debtor
